Citation Nr: 1218900	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right foot disorder (other than right lower extremity peripheral neuropathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969 and from November 1976 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a July 2010 decision, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for a right foot disorder, and remanded that claim for additional development on the merits.  By that same decision, the Board denied service connection for a left foot disorder; and thus this discrete issue is no longer a part of the current appeal.

In February 2011, the Board remanded the remaining issue of service connection for a right foot disorder for compliance with the instructions in the July 2010 remand, specifically to obtain a VA examination and medical opinion.  However, as reflected below, the RO failed to comply with all of the development requested by the Board.  As a result, it is again necessary to return this case to the RO in order to ensure that VA has complied with its obligation to assist the Veteran in developing his right foot claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 and February 2011 remands of this appeal, the Board directed that the Veteran be scheduled for a VA examination to determine the diagnosis, onset, and etiology of the Veteran's right foot disorder.  In this context, the Board directed the RO to ensure that the VA examiner provided medical opinions, which addressed a list of questions that would be of assistance to the Board in deciding this appeal.  However, after reviewing the May 2011 VA examination report, the VA examiner failed to answer all of the questions from the remands of July 2010 and February 2011; namely, to specify the diagnosis of any right foot disorder, and also to address whether the evidence reflected that arthritis of the right foot was manifested within one year of the Veteran's discharge from active service in May 1993.

The Board points out that clarification of the diagnosis (or diagnoses) of any presently existing right foot disorder is crucial to this appeal for two reasons: (1) the Veteran has already established secondary service for diabetic peripheral neuropathy of the right lower extremity; and, (2) the record evidence contains an earlier x-ray finding of degenerative arthritis of right foot, as well as a diagnosis of trauma of the right foot (well healed) and degenerative arthritis, which is noted in the August 1993 VA examination report.  As such, the May 2011 VA examination report (along with the opinions contained therein) does not clarify these points, is not fully responsive to the Board's remand directives, and is, therefore, incomplete.

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Although the Board regrets further delay, in light of the above, the Board is of the opinion that additional development is warranted.  In accordance with the statutory duty to assist the Veteran in development of the evidence pertinent to his claim and appeal, the case is REMANDED for the following actions:


1.  Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the diagnosis and etiology of any disorder of the right foot found to be present, other than right lower extremity peripheral neuropathy.  The entire claims file is to be made available to the examiner(s).  All appropriate tests and studies should be accomplished and clinical findings should be reported in detail.

Based on examination findings, as well as a review of the claims file, including the treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer the questions and render opinions as to the following: 

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed degenerative arthritis of the right foot?  If so, did such a disorder have its onset in service based on the May 1984 right foot injury, the June 1984 diagnosis of status post trauma to the right foot (well healed), and the August 1993 VA examination results and x-ray findings?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the right foot injury the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed) caused the Veteran to develop degenerative arthritis of the right foot, before or at the time he was examined by VA in August 1993?

c)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed any right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy)?  If so, please state the diagnosis or diagnoses.  

d)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot disorder (other than degenerative arthritis and/or right lower extremity peripheral neuropathy): (i) had its onset in service; or, (ii) is etiologically related to or was otherwise caused by any incident that occurred in service, including the right foot injury the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed)?  In making this assessment, the examiner is asked to address the August 1993 VA examination report, including the x-ray findings, which indicates a diagnosis of trauma to the right foot and degenerative arthritis.

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the medical basis or bases for his or her opinions, based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

2.  When the development requested has been completed, review the issue on appeal on the basis of the additional evidence. If any benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


